WILLIAM A. CULPEPPER, Judge Pro Tem.,
dissenting.
The majority and concurring opinions completely misconstrue the intention of the parties. It is clear the parties assumed that Mr. Lejeune would continue to receive his pension, and they agreed that Mrs. Lejeune’s portion was $1172.82 per month. The primary purpose of paragraph four was that Mr. Lejeune would try to get the Retirement Fund to pay direct to Mrs. Lejeune her portion. The language states he “ — obligates himself to facilitate the remittance of $1,172.82 monthly — directly to Hazel Marie Troselair Lejeune, and not to take any action which would divest — ” (emphasis supplied) her of these monthly payments.
The parties did not contemplate that Mr. Lejeune’s retirement payments might be terminated. They made no agreement for this eventuality. They certainly did not agree that if the retirement payments stopped, Mr. Lejeune would pay Mrs. Lejeune out of his own pocket. The majority has rewritten the contract to add such a provision.
The concurring opinion finds that, by not quitting his job and retiring, Mr. Lejeune has breached his contract “not to take any action which would divest” Mrs. Lejeune of her monthly payments. There is no evidence that Mr. Lejeune took any action which led to termination of his retirement benefits. Moreover, the non-employee spouse may not force the employee spouse to retire, in order to obtain his or her share of retirement benefits. Sims v. Sims, 358 So.2d 919 (La. 1978); Lovell v. Lovell, 490 So.2d 330 (La. App. 1st Cir.1986), writ denied, 495 So.2d 302 (La.1986); Hare v. Hodgins, 586 So.2d 118 (La.1991).
The majority apparently considers it inequitable that Mrs. Lejeune admitted she was at fault for the divorce, and therefore cannot now seek permanent alimony. This is not equity. This is simply the law. She admitted fault, the judgment of divorce so states, and that judgment is now final.
There is not inequity. Mrs. Lejeune is entitled to her share of the retirement benefits, but only when those benefits are paid.
For the reasons assigned, I respectfully dissent.